EXHIBIT 10.1

 


 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
DATED AS OF DECEMBER 30, 2011
 
BY AND BETWEEN
 
COLONIAL ROYALTIES, LLC (THE “BUYER”)
 
AND
 
 CIRCLE STAR ENERGY CORP. (THE “SELLER”)
 
RELATED TO
 
ALL OF THE MEMBERSHIP INTERESTS
 
OF
 
JHE HOLDINGS, LLC (THE “COMPANY”)
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

  Page ARTICLE ONE DEFINITIONS  4   1.1
Definitions of Certain Terms
 4   1.2
Number and Gender of Words
11   1.3
Interpretation and Construction
11

 

ARTICLE TWO SALE AND PURCHASE OF THE SELLER INTEREST 11   2.1
Agreement of Sale and Purchase
11   2.2
Purchase Price
12   2.3
Closing
12

 

ARTICLE THREE REPRESENTATIONS AND WARRANTIES OF THE SELLER 13   3.1
Authority and Authorization
13   3.2
No Conflicts
14   3.3
Title to the Seller Interest
14   3.4 Litigation 14   3.5  The Company 14   3.6  Misleading Statements  16  
3.7 Brokers, Finders, etc.   16

 

ARTICLE FOUR REPRESENTATIONS AND WARRANTIES OF THE BUYER 16    4.1
Organization, Existence, and Good Standing
16    4.2
Authority for Agreements
16    4.3
No Conflicts
17   4.4 Litigation 17    4.5 
Knowledge and Access to Information
17

 

ARTICLE FIVE COVENANTS OF THE SELLER 17   5.1
No Solicitation
17    5.2
Notification
18   5.3
Reasonable Efforts
18   5.4
Delivery of Documents and Other Papers; Proprietary Data, Record Retention
18   5.5 
Further Assurances
18   5.6
Nondisclosure of Confidential Information 
19   5.7 
Tax Returns for 2011 
19

 

ARTICLE SIX COVENANTS OF THE BUYER 19   6.1
Governmental Approvals
19   6.2
Access to Tax Information
19   6.3
Confidentiality
19   6.4
Reasonable Efforts
20

 

ARTICLE SEVEN INDEMNIFICATION 20   7.1
Survival
20   7.2
Indemnification by the Seller
20   7.3
Indemnification by the Buyer
20   7.4
Limitation of Damages; Materiality.
21   7.5 
Conditions of Indemnification 
22   7.6
Payment of Indemnity
23   7.7 
Expiration of Indemnification Rights
24   7.8
Indemnification Rights Exclusive 
24

 
 
-i-
 
 

--------------------------------------------------------------------------------

 
 
 

ARTICLE EIGHT CONDITIONS PRECEDENT 24   8.1
Conditions to Obligations of Each Party
24   8.2
Conditions to Obligations of the Buyer
24   8.3
Conditions to Obligations of the Seller
25

 

ARTICLE NINE TERMINATION 25   9.1
Termination
25   9.2
Effect of Termination
26   9.3
Notice of Termination
26

 

ARTICLE TEN MISCELLANEOUS 27   10.1
Expenses
27   10.2
Severability
27   10.3
Notices
27   10.4
Headings
28   10.5 
Entire Agreement
28   10.6
Counterparts; Signature Pages
28   10.7 
Governing Law; Venue
28   10.8
Binding Effect
29   10.9 
Assignment
29    10.10 
No Third Party Beneficiaries
29   10.11
Amendment; Waivers
29   10.12
Time of the Essence
29   10.13
Negotiated Transaction
29   10.14
Attorney's Fees 
29   10.15
Waiver of Conflict of Interest
29   10.16
Adjustment to Cash Flow, Revenue and Account Distribution
29

 
 


Exhibits:
Exhibit A                      Buyer Closing Certificate
Exhibit B                      Assignment
Exhibit C                      Cross-Receipt
Exhibit D                      Seller Closing Certificate
 
Schedules:
 
1                            Company Oil and Gas Properties
 

-ii-
 
 

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is entered into as
of January 1, 2012 (the “Effective Date”), by and between Colonial Royalties,
LLC, a Texas limited liability company (the “Buyer”), Circle Star Energy Corp.,
a Nevada corporation, and its assignees (the “Seller”).  The Buyer and the
Seller are sometimes referred to in this Agreement individually as a “Party”
and, collectively, as the “Parties.”
 
RECITALS:
 
A.           The Seller is the owner of 100% of the Company Interests (the
“Seller Interest”) in JHE Holdings, LLC, a Texas limited liability company (the
“Company”).  Seller desires to sell all of its rights, title and interests in
the Company to Buyer.
 
B.           The Seller acquired the Seller Interest from High Plains Oil, LLC
(“High Plains”), in consideration for, in part, the assumption of certain debt
obligations of High Plains owed to James H. Edsel, Nancy Edsel and James Edsel
Jr., resident of Travis County, Texas (collectively the “Edsels”) under the
Membership Interest Purchase Agreement dated as of May 31, 2011 between the
Seller and High Plains (the “High Plains Agreement”), the grant of a security
interest and a pledge of the Seller Interest to the Edsels under the terms of an
Amended and Restated Membership Interest Pledge and Security Agreement (the
“Pledge Agreement”) between the Edsels and the Seller; and the Seller has
obtained the consent of the Edsels to the sale of the Seller Interest.
 
C.           High Plains, an entity wholly owned and operated by S. Jeffrey
Johnson (“Johnson”), maintained a 10% profits interest in the Company (the
“Profit Interest”) under the High Plains Agreement, and the Profit Interest will
be extinguished on receipt by High Plains of 10% of the Purchase Price on the
Closing Date.
 
D.           The Seller requires the consent of the holder of the majority of
shares of common stock of the Seller, pursuant to Section 78.565 of the Nevada
Revised Statues, and the Seller has obtained by written consent of a majority of
its shareholders and shall provide all shareholders with a Schedule 14C
Information Statement pursuant to the rules of the United States Securities
Exchange Act of 1934, as amended.
 
E.           The Buyer desires to purchase the Seller Interest from the Seller
upon the terms and subject to the conditions contained in this Agreement; and
the Seller desires to sell the Seller Interest to the Buyer upon such terms and
subject to such conditions.
 
AGREEMENT
 
THEREFORE, in consideration of the mutual promises, covenants, representations,
and warranties contained in, and of the mutual benefits to be derived from, this
Agreement, the Buyer and the Seller agree as follows:


 

Membership Interest Purchase Agreement Page 3

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE ONE
 
DEFINITIONS
 
1.1.           Definitions of Certain Terms.  The terms defined in this Section
1.1, whenever used in this Agreement, will have the respective meanings
indicated below for all purposes of this Agreement, unless otherwise
indicated.  All references herein to an Article or a Section are to an Article
or a Section of this Agreement, and all references to an Exhibit or a Schedule
are to an Exhibit or a Schedule attached to this Agreement, unless otherwise
indicated.
 
Affiliate means, when used with reference to a specified Person, (a) any Person
directly or indirectly owning, controlling, or holding the power to vote 50% or
more of the outstanding voting securities of the specified Person, (b) any
Person 50% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held with the power to vote by the specified
Person, (c) any Person directly or indirectly controlling, controlled by, or
under common control with the specified Person, (d) if the specified Person is a
corporation, any officer or director of the specified Person or of any
corporation (or other entity) directly or indirectly controlling that specified
Person, (e) if the specified Person is a limited liability company, any officer,
manager, or managing member of the specified Person or of any limited liability
company (or other entity) directly or indirectly controlling that specified
Person, (f) if the specified Person is a partnership, any general partner of
such partnership, or if the general partner is a partnership, the general
partners of that partnership, and (g) if the specified Person is an individual,
such individual’s spouse and natural and adoptive lineal descendants, and their
respective spouses, parents, brothers, and sisters, and trusts and family
partnerships (or other entities) established for the benefit of any such Person.
 
Agreement means this Membership Interest Purchase Agreement, including all
Exhibits and Schedules, as it may be amended, modified, or supplemented from
time to time.
 
Applicable Period means the one-year period following the Closing Date.
 
Assignment means an assignment in the form of Exhibit B, properly completed,
signed, dated, and delivered by the Seller at the Closing.
 
Breach means, as to any representation, warranty, covenant, obligation, or other
provision of this Agreement or any other Transaction Document, the occurrence of
any material inaccuracy in, material breach of, or material failure to comply
with, such representation, warranty, covenant, obligation, or other
provision.  To the extent this Agreement or another Transaction Document
provides for notice and/or the Right to cure the breach of or failure to comply
with a covenant or obligation of a Party herein or therein, such breach or
failure will not constitute a "Breach" for purposes of this Agreement until such
notice has been given, the period to cure has lapsed, and such breach or failure
has not been timely cured.
 
Business means the business and operations of the Company relating to the
ownership, development, management, and operation of the Company Oil and Gas
Properties, as provided in the Company Agreement, and includes the condition
(financial and other), properties and assets, and prospects of the Company.
 


Membership Interest Purchase Agreement Page 4

 
 
 

--------------------------------------------------------------------------------

 
 
Business Day means any day other than a Saturday, a Sunday, or any other day on
which banking institutions in Texas are authorized or obligated by Law to be
closed.
 
Buyer has the meaning given such term in the introductory paragraph of this
Agreement.
 
Buyer Closing Certificate means a closing certificate in the form of Exhibit A,
properly completed, signed, dated, and delivered by the Buyer at the Closing.
 
Buyer Indemnified Party has the meaning given such term in Section 7.2.
 
Cash Receipts means cash received by the Company from the net revenue, payments,
royalties and other distributions from the Company Oil and Gas Properties, as
received in the books and records of the Company in accordance with cash
accounting principles consistently applied throughout the periods involved.
 
Claim Notice has the meaning given such term in Section 7.5(a).
 
Closing has the meaning given such term in Section 2.3.
 
Closing Certificate means a Buyer Closing Certificate or a Seller Closing
Certificate.
 
Closing Date has the meaning given such term in Section 2.3.
 
Closing Payment has the meaning given such term in Section 2.2(b)(i).
 
Company has the meaning given such term in Recital A.
 
Company Agreement means any written company, operating, or other agreement
governing the ownership, management, and operation of the Company, as it may be
amended, modified, or supplemented from time to time.
 
Company Interest means a membership interest in the Company, including in
respect of such membership interest the right to receive distributions of cash
or property and the right to vote on matters submitted for a vote to the Members
of the Company.
 
Company Oil and Gas Properties means the oil and gas leases, Contract Rights,
and other properties, and Rights therein, owned by the Company, as described in
Schedule 1.
 
Confidential Information means any information of or relating to the Company,
either Party, or an Affiliate of the Company or either Party, other than Public
Information, which is deemed to be confidential by the Company, either Party, or
any Affiliate of the Company or either Party, including, without limitation,
information coming within any one or more of the following categories:  (a)
information concerning (i) operations, (ii) finances, (iii) business
opportunities, (iv) business methods and concepts, and (v) business plans; (b)
information concerning (i) customers and prospective customers, including
customer names, customer lists, and the terms of contracts with customers, and
(ii) suppliers, including the terms of contracts with suppliers; (c) information
concerning (i) products and services, (ii) marketing and sales plans,
assessments, evaluations, reports, and presentation materials, and (iii)
 


Membership Interest Purchase Agreement Page 5

 
 
 

--------------------------------------------------------------------------------

 
 
Proprietary Rights of the Company, either Party, or any Affiliate of the Company
or either Party, and other concepts or ideas related to the business of the
Company, either Party, or any Affiliate of the Company or either Party, that are
proprietary and unique; (d) the results of any tests and/or studies regarding
the business of the Company, either Party, or any Affiliate of the Company or
either Party,  and/or any reports from any third-Person contractors or
consultants engaged to analyze and/or interpret research data in connection with
the business of the Company, either Party, or any Affiliate of the Company or
either Party; (e) information concerning internal policies and procedures of the
Company, either Party, or any Affiliate of the Company or either Party,
including personnel policies and procedures; (f) financial statements, reports,
manuals, notebooks, letters (and other correspondence, including electronic
mail), and other written material pertaining to the Company, either Party, or
any Affiliate of the Company or either Party pertaining to the business of the
Company, either Party, or any Affiliate of the Company or either Party; and (g)
information furnished to the Company, either Party, or any Affiliate of the
Company or either Party, by a customer, a prospective customer, or a
third-Person that is not Public Information.
 
Consent means any consent, approval, ratification, waiver, or other
authorization, including any Governmental Approval, the Edsel Consent and the
Shareholders Consent.
 
Contract means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
 
Cross-Receipt means a cross-receipt in the form of Exhibit C, properly
completed, signed, dated, and delivered by the Parties at the Closing.
 
Current Financials means (a) the unaudited Financial Statements of the Company
for the fiscal years ended December 31, 2010, and December 31, 2011, and (b) the
unaudited Financial Statements of the Company for the eleven-month period ended
November 31, 2011.
 
Damages means all losses, claims, obligations, demands, assessments, penalties,
fines, forfeitures, liabilities, costs, damages (but not including incidental
and consequential damages), and reasonable attorneys’ fees and expenses, whether
or not involving a third-Person claim, arising, directly or indirectly, from,
asserted against or incurred by reason of, resulting in any manner from, or
relating in any manner to, the matters described in Section 7.2(a)-(c) or
Section 7.3(a)-(c), respectively.
 
Debt of any Person means, from time to time, and without duplication, all
indebtedness, liabilities, and obligations of such Person, whether or not
considered as liabilities according to GAAP, and whether matured or unmatured,
direct or indirect, or absolute, fixed, or contingent.
 
Debtor Relief Law means the Bankruptcy Code of the United States and any other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, fraudulent transfer or conveyance,
suspension of payments, or similar Law from time to time in effect affecting the
Rights of creditors generally.
 
Documents and Other Papers means and includes all existing documents,
agreements, instruments, certificates, writings, notices, Consents, affidavits,
letters, facsimiles, telegrams, telexes,
 


Membership Interest Purchase Agreement Page 6

 
 
 

--------------------------------------------------------------------------------

 
 
statements, files, computer disks, microfiches, or other documents in electronic
format (including electronic mail), schedules, exhibits, or other papers or
records.
 
Edsel Consent means the consent of the Edsels to the transaction contemplated in
this Agreement.
 
Effective Date shall be the date given in the introductory paragraph of this
Agreement, and shall apply to revenue received by the Company
 
Financial Statement means a balance sheet, profit and loss statement,
reconciliation of capital and surplus, and statement of cash flow.
 
Fundamental Representations means the representations of the Parties made in
Sections 3.1, 3.2, 3.3, 4.1, and 4.2.
 
GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable as of the Effective
Date.
 
Governmental Approval means an approval, authorization, Consent, permit,
License, or exemption of, registration or filing with, or report or notice to,
any Governmental Authority.
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government, including, without limitation, any government authority, agency,
department, board, commission, or instrumentality of any of the foregoing, and
any tribunal or arbitrator of competent jurisdiction.
 
Inchoate Liens means (a) Liens for Taxes not yet due and payable, (b) mechanic’s
Liens and materialmen’s Liens for services and materials for which payments are
not yet due or that are being contested in good faith by appropriate
proceedings, and (c) landlord’s Liens for rental payments not yet due and
payable.
 
Indemnified Parties means, collectively, the Buyer Indemnified Parties and the
Seller Indemnified Parties.
 
Indemnifying Party means, for purposes of Section 7.2, the Seller, and for
purposes of Section 7.3, the Buyer.
 
Information Statement means the information statement required to be mailed to
all shareholders of the Seller in connection with the Shareholder
Consent  pursuant to the requirements of Schedule 14C of the Exchange Act.
 
IRC means the Internal Revenue Code, as amended, or any successor Law, and
regulations and rules issued by the IRS pursuant to the Internal Revenue Code or
any successor Law.
 


Membership Interest Purchase Agreement Page 7

 
 
 

--------------------------------------------------------------------------------

 
 
IRS means the United States Internal Revenue Service and any successor agency.
 
Knowledge of a particular fact or matter means, as to any Person, that such
Person has actual knowledge of such fact or other matter.  As to any Person
other than an individual, such Person will be deemed to have Knowledge of any
fact or matter of which an individual who is serving, or who at any time has
served, as a director, manager, partner, officer, executor, or trustee (or in
any similar capacity) has, or at any time had, Knowledge.
 
Law means any applicable statute, law, ordinance, rule, regulation, Order, writ,
injunction, decree, judgment, or opinion of any Governmental Authority.
 
License means any license, approval, certificate, permit, franchise, Consent,
concession, grant, or authorization granted by any Person, including any
Governmental Authority.
 
Lien means any lien, mortgage, pledge, security interest, encumbrance, adverse
claim, title defect, title retention agreement, voting trust agreement, property
settlement or marital dissolution agreement, preemptive right, right of first
refusal, or other interest, equity, option, restriction, or charge of any kind.
 
Litigation means any action, proceeding, claim, lawsuit, or investigation
conducted or threatened by or before any Governmental Authority.
 
Material Adverse Effect means (a) a material adverse effect upon the validity,
performance, or enforceability of any of the terms of this Agreement or any
other Transaction Document, or (b) an event or circumstance that alone, or when
taken together with other events or circumstances, could reasonably be expected
to result in a material loss to the Business (or, for purposes of Section 7.5,
the business of an Indemnified Party), or that would have, or might reasonably
be expected to have, a material adverse effect on the Business (or, for purposes
of Section 7.5, the business of an Indemnified Party), or that would constitute
a criminal violation of Law.
 
Member means a member of the Company.
 
Notice Period has the meaning given such term in Section 7.5(a).
 
Order means any order, award, decision, opinion, decree, injunction, judgment,
ruling, subpoena, or verdict entered, issued, made, or rendered by any
Governmental Authority.
 
Ordinary Course of Business means an action taken by a Person if (and only if):
(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
(b) such action is not required to be authorized by the board of directors or
board of managers of such Person (or by any Person or group of Persons
exercising similar authority); and (c) such action is similar in nature and
magnitude to actions customarily taken without any authorization by the board of
directors or board of managers of such Person (or by any Person or group of
Persons exercising similar authority), in operations of other Persons that are
in the same line of business as such Person.
 
Organizational Documents means, as to any Person that is an entity, (a) the
articles or certificate of incorporation (or certificate of formation) and
bylaws of such Person, if such Person is a
 


Membership Interest Purchase Agreement Page 8

 
 
 

--------------------------------------------------------------------------------

 
 
corporation, (b) the articles of organization (or certificate of formation) and
regulations (or operating agreement or company agreement) of such Person, if
such Person is a limited liability company, (c) the certificate of limited
partnership (or certificate of formation) and agreement of limited partnership
of such Person, if such Person is a limited partnership, (d) the agreement of
partnership of such Person, if such Person is a general partnership, or (e) the
organizational documents of any other entity, and any amendments thereto.
 
Parties has the meaning given such term in the introductory paragraph of this
Agreement.
 
Permitted Encumbrances means (a) Permitted Liens, (b) lessors’ royalties and
overriding royalties that are of record in the various counties in which sale
properties are located, (c) joint operating and other agreements pertaining to
the development of the interests owned by the Company and that are customary in
the oil and gas industry, (d) easements, rights-of-way, permits, surface leases,
and other rights in respect of surface operations, pipelines, grazing, canals,
ditches, reservoirs, and the like, conditions, covenants, or other similar
restrictions, and easements of streets, alleys, highways, pipelines, telephone
lines, power lines, railways, and other easements, and rights-of-way on, over,
or in respect of real property or leasehold interests therein, and (e) Rights
reserved to or vested in any Governmental Authority to control or regulate real
property or leasehold interests therein, and applicable Laws related thereto.
 
Permitted Liens means (a) Inchoate Liens, (b) pledges or deposits made to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, pensions, or other social
security programs, and (c) good faith pledges or deposits made to secure
performance of bids, tenders, Contracts (other than for the repayment of
borrowed money), or leases, not in excess of 10% of the aggregate amount due
thereunder, or to secure statutory obligations, surety or appeal bonds, or
indemnity, performance, or similar bonds in the Ordinary Course of Business.
 
Person means any natural person, firm, partnership, joint venture, association,
corporation, limited liability company, trust, Governmental Authority, or other
legal entity.
 
Proprietary Right means any intangible property right owned by the Company, the
Buyer, the Seller, or any Affiliate of the Company, the Buyer, or the Seller,
including, but without limitation: (a) any patent, invention, and industrial
design (whether or not patentable); (b) any registered, unregistered, and common
law trademark, service mark, domain name, logo, and trade name; (c) any
copyright; (d) any registration, application, and renewal of any of the
foregoing; (e) any trade secret, know-how, customer list, software, formula,
production process and technique, mask work, research and development
information, investigation, drawing, specification, design, plan, improvement
proposal, technical and computer datum, and information relating to any future
product plan or strategic issue; and (f) any Rights in or under any Contract,
including, but not limited to, any Right in any license agreement and
sub-license agreement with third-Persons relating to any of the foregoing.
 
Public Information means (a) information that is publicly available, (b)
information that a Person develops or has developed independently without use of
any Confidential Information of the Company, the Buyer, the Seller, or any
Affiliate of the Company, the Buyer, or the Seller, and without

 

Membership Interest Purchase Agreement Page 9

 
 
 

--------------------------------------------------------------------------------

 
 
such Person’s involvement with the Company, the Buyer, the Seller, or any
Affiliate of the Company, the Buyer, or the Seller, so long as such Person’s
independent development of such information can be documented and verified, and
(c) information that is rightfully received by a Person from a third-Person who
has no duty of confidentiality with respect to such information.
 
Purchase Price has the meaning given such term in Section 2.2(a).
 
Representative means, with respect to a particular Person, any shareholder,
partner, joint venturer, member, director, officer, manager, employee, agent,
consultant, advisor, or other representative of such Person, including
attorneys, accountants, and financial advisors.
 
Rights means legal and equitable rights, remedies, powers, privileges, and
benefits.
 
Securities Act means the Securities Act of 1933, as amended, and any successor
Law.
 
Seller has the meaning given such term in the introductory paragraph of this
Agreement.
 
Seller Closing Certificate means a closing certificate in the form of Exhibit D,
properly completed, signed, dated, and delivered by the Seller at the Closing.
 
Seller Indemnified Parties has the meaning given such term in Section 7.3.
 
Seller Interest has the meaning given such term in Recital A, and is meant to
include all assets acquired in the JHE Holdings, LLC transaction between High
Plains Energy, LLC and/or High Plains Oil, LLC from James H. Edsel, Nancy Edsel
and/or James Edsel, Jr.
 
Shareholder Consent means the written consent of holders of the majority of
shares of common stock of the Seller pursuant to Section 78.320 of the Nevada
Revised Statutes, as required by Section 78.565 of the Nevada Revised Statutes.
 
Subsidiary means, with respect to a specified Person, any other Person of which
at least a majority of the capital stock or other equity securities or other
interests having by their terms ordinary voting power to elect a majority of the
board of directors, board of managers, or others performing similar functions
with respect to such Person is directly or indirectly owned or controlled by the
specified Person or by one or more if its Subsidiaries.
 
Tax means any tax, assessment, fee, levy, impost, duty, deduction, withholding,
or other charge of any nature whatsoever from time to time or at any time
imposed by any Laws or by any Governmental Authority, including, without
limitation, any federal, state, local, or foreign net or gross income, gross
receipts, net proceeds, sales, ad valorem, value added, franchise, excise,
property, deed, stamp, alternative or add-on minimum, environmental, profits,
windfall profits, transaction, License, lease, service, occupation, severance,
energy, withholding, payroll, employment or unemployment, social security,
workers’ compensation, capital, premium, or other tax, together with any
interest, penalties, additions to tax, or additional amounts with respect
thereto.
 


Membership Interest Purchase Agreement Page 10

 
 
 

--------------------------------------------------------------------------------

 
 
 
Tax Return means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Authority in connection with the determination, assessment, collection, or
payment of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Law relating to any Tax.
 
Transaction means the Buyer’s purchase of the Seller Interest from the Seller,
and the Seller’s sale of the Seller Interest to the Buyer, pursuant to this
Agreement, and includes the execution, delivery, and performance by the Parties
of this Agreement and the other Transaction Documents.
 
Transaction Documents means this Agreement, the Assignment, the Promissory Note,
the Security Agreement, the Closing Certificates, the Cross-Receipt, and all
other agreements, instruments, and documents executed and delivered in
connection with the Transaction.
 
1.2.           Number and Gender of Words.  Whenever in this Agreement the
singular number is used, the same will include the plural where appropriate and
vice versa, and words of any gender will include each other gender where
appropriate.
 
1.3.           Interpretation and Construction.
 
(a)           The terms “hereof,” “herein,” and “herewith,” and words of similar
import, unless otherwise stated, shall be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.
 
(b)           The terms “include,” “includes,” and “including,” when used in
this Agreement, shall be deemed to be followed by the words “without
limitation,” unless otherwise specified.
 
(c)           A reference to any Party to this Agreement or a party to any other
agreement or document referred to in this Agreement shall include such Party (or
party’s) predecessors, successors, and permitted assigns.
 
(d)           References to any Law means such Law as amended, modified,
codified, replaced, or reenacted, and all rules and regulations promulgated
thereunder.
 
ARTICLE TWO
 
SALE AND PURCHASE OF THE SELLER INTEREST
 
2.1           Agreement of Sale and Purchase.  Upon the terms and subject to the
conditions contained in this Agreement, including the Edsel Consent, the
Shareholders Consent and the filing of the Information Statement and in
consideration of the obligations of the Buyer provided in this Agreement, at the
Closing the Seller will sell, assign, transfer, grant, bargain, deliver, and
convey the Seller Interest to
 


Membership Interest Purchase Agreement Page 11

 
 
 

--------------------------------------------------------------------------------

 
 
the Buyer, free and clear of all Liens (other than Permitted Liens); and the
Buyer will purchase the Seller Interest from the Seller, upon such terms and
subject to such conditions.
 
2.2           Purchase Price.
 
(a)           In consideration for the sale to the Buyer of the Seller Interest,
the Buyer will pay to the Seller an aggregate purchase price of $9,350,000.00
(the “Purchase Price”), payable in the manner set forth in Section 2.2(b).
 
(b)           The Purchase Price will be paid as follows:
 
(i)           $100,000.00 in cash (the “First  Payment”), payable at the Closing
on December 30, 2011,  by delivery of a cashier’s check or by wire transfer of
immediately available funds in accordance with the Seller’s written
instructions. ;
 
(ii)           $2,100,000.00 in cash (the “Second  Payment”), payable at the
Closing on January 29, 2012 by delivery of a cashier’s check or by wire transfer
of immediately available funds in accordance with the Seller’s written
instructions;
 
(iii)           $3,200,000.00 in cash (the “Third Payment”), payable on February
26, 2012 by delivery of a cashier’s check or by wire transfer of immediately
available funds in accordance with the Seller’s written instructions; and
 
(iv)           $3,950,000.00 in cash (the “Final Payment”), less the Closing
Adjustment, payable on or before March 29, 2012 (the “Closing Date”) by delivery
of a cashier’s check or by wire transfer of immediately available funds in
accordance with the Seller’s written instructions.
 
(v)            There shall be no penalty for prepayment.
 
(c)           Seller agrees that the Cash Receipts: (i) for the month of January
shall be paid to Buyer on February 1, 2012, contingent upon timely payment of
the Second Payment; (ii) for the month of February shall be paid to Buyer on
March 1, 2012, contingent upon timely payment of the Third payment; and (iii)
all accounts for the Company shall be transferred to Buyer upon timely payment
of the Final Payment. The Cash Receipts cannot be removed from the accounts of
the Company without the prior written consent of the Buyer, contingent upon
timely payment of the First, Second, Third and Final Payment.
 
(d)           Seller will pay the sum of $935,000.00 to High Plains in
consideration for the Profit Interest upon receipt of the Final Payment, and
High Plains will acknowledge the receipt of such payment as full and complete
consideration for the Profit Interest.
 
2.3           Closing.  Subject to the conditions contained in Article Eight,
and to the other conditions contained in this Agreement, the payment of the
Purchase Price will take place in three stages at the offices of the Buyer (or
remotely via the electronic or other exchange of documents and signature pages),
 


Membership Interest Purchase Agreement Page 12

 
 
 

--------------------------------------------------------------------------------

 
 
at 10:00 a.m., Fort Worth, Texas time on or before March 29, 2012 or such other
time and date as the Parties may agree to in writing. Upon payment of the full
Purchase Price, at Closing:
 
(a)           The Buyer will deliver to the Seller a duly executed Buyer Closing
Certificate (attached to which shall be the items contemplated thereby,
including properly approved board resolutions approving the Transaction);
 
(b)           The Seller will deliver to the Buyer (i) the Assignment of
Interest in the Company, effective on the Closing Date and (ii) cause to be
delivered certificates representing the Seller’s Interest.
 
(c)           The Seller and the Buyer will execute and deliver a Cross-Receipt,
dated as of the Closing Date, pursuant to which the Buyer will acknowledge
receipt of an Assignment related to the Seller Interest sold to the Buyer at the
Closing and certificates representing the Seller Interest from the Seller (if
any), and the Seller will acknowledge receipt of the Closing Payment.
 
(d)           Seller will cause the Edsels to deliver a release and estoppel of
the Sellers obligations (the “Edsel Release”) under (i) the High Plains
Agreement, (ii)  the Pledge Agreement, and (iii) the Assignment and Novation
Agreement dated as of May 31, 2011 among the Seller, High Plains, the Company
and the Edsels (the “Assignment and Novation Agreement”);
 
(e)           Seller will cause Johnson and High Plains to deliver a release and
estoppel for (i) the Sellers obligations to High Plains under (a) the High
Plains Agreement, (b) the Pledge Agreement, (c) the Assignment and Novation
Agreement and (ii) a release of all of Johnson’s and High Plain’s interests in
the Company including an acknowledgment of receipt of payment for the 10% Profit
Interest (the “High Plains Release”);
 
(f)           Seller will deliver a certificate affirming that the obligations
of the Seller under Section 14(c) of the Exchange Act were met in relation to
the Information Statement and the Shareholder Consent (the “Certificate of
Shareholder Consent”); and
 
(g)           Seller will cause to be filed a termination statement for the
Uniform Commercial Code financing statement filed by the Edsels (the “UCC
Termination Statement”).
 
ARTICLE THREE
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to, and covenants with, the Buyer as follows:
 
3.1           Authority and Authorization.  The Seller has the requisite legal
power and capacity to execute and deliver this Agreement and the other
Transaction Documents executed or to be executed by the Seller, to perform the
Seller’s obligations hereunder and thereunder, and to consummate the
 


Membership Interest Purchase Agreement Page 13

 
 
 

--------------------------------------------------------------------------------

 
 
Transaction, and for which no Consent of any Governmental Authority or other
Person is required that has not been obtained, and no filing or other
notification to any Governmental Authority or other Person is required that has
not been properly completed.  This Agreement and the other Transaction Documents
executed or to be executed by the Seller constitute (or when executed, will
constitute) the valid and legally binding obligations of the Seller, enforceable
in accordance with their terms, subject only to the application of Debtor Relief
Laws and general principles of equity.
 
3.2           No Conflicts.  The execution and delivery of this Agreement and
the other Transaction Documents executed or to be executed by the Seller and the
consummation of the Transaction does not and will not contravene, conflict with,
or result in any violation of or default under any mortgage, indenture, lease,
members’ agreement, loan or credit agreement, or other Contract, applicable Law,
or Governmental Approval applicable to the Seller, or any of the properties of
the Seller, or any Order of any Governmental Authority that affects or binds the
Seller.  No Governmental Approval is required on the part of the Seller in
connection with the execution and delivery of this Agreement and the other
Transaction Documents executed or to be executed by the Seller or in connection
with the consummation of the Transaction.  The execution, delivery, and
performance of this Agreement and the other Transaction Documents executed or to
be executed by the Seller and the consummation of the Transaction by the Seller
does require the Edsel Consent, and the Shareholders Consent, and approval by
the board of directors, prior to the Closing.  Seller, and Seller’s officer’s,
agents and employees hereby waive any conflicts of interest between them and
Kelly Rogers, attorney at law.
 
3.3           Title to the Seller Interest.  The Seller owns all of the Seller
Interest, and such interest shall be free and clear of all Liens other than
Permitted Liens, at Final Closing.  Seller represents that the Seller’s Interest
is limited to all of the interest that JHE Holdings, LLC owned as represented in
the Supplemental Limited Title Opinion prepared for High Plains Oil, LLC on
March 28, 2011.
 
3.4           Litigation.  There is no Litigation to which the Seller is, or is
threatened to be, a party pending or, to the Knowledge of the Seller.
 
3.5           The Company.  With respect to the Company, the Seller represents
and warrants to the Buyer as follows:
 
(a)           Organization.  The Company is duly organized, validly existing,
and in good standing under the Laws of the State of Nevada, and the Company is
duly qualified to transact business in each jurisdiction where the nature and
extent of its business and properties (both owned and leased) requires
qualification.  The Company possesses all requisite authority and power, and, to
the Knowledge of the Seller, all Licenses, including all Governmental Approvals,
to own, lease, or operate its properties and assets and to conduct the Business
as it is now conducted.
 
(b)           Capitalization.  All Company Interests are owned by the Seller.
 
(c)           Taxes.
 
(i)           The Company has filed or caused to be filed on a timely basis all
Tax Returns that are or were required to be filed by or with respect to the
Company, pursuant
 


Membership Interest Purchase Agreement Page 14

 
 
 

--------------------------------------------------------------------------------

 
 
to applicable Laws.  The Seller has delivered to the Buyer copies of all Tax
Returns filed by the Company during the three years preceding the Effective
Date.  To the Knowledge of the Seller, all such Tax Returns filed by the Company
are true, correct, and complete.  To the Knowledge of the Seller, the Company
has paid, or made provision for the payment of, all Taxes that have or may have
become due pursuant to such Tax Returns or otherwise, or pursuant to any
assessment received by the Company.
 
(ii)           To the Knowledge of the Seller, the charges, accruals, and
reserves, if any, with respect to Production Taxes on the books of the Company
are adequate and are at least equal to the Company’s liability for Taxes.  To
the Knowledge of the Seller, there exists no proposed Tax assessment against the
Company.
 
(iii)           The Seller has no Knowledge of any action or audit currently
proposed, threatened, or pending against, or with respect to, the Company in
respect of any Taxes.  To the Knowledge of the Seller, the Company is not the
beneficiary of any extension of time within which to file any Tax Return, nor
has the Company made (or had made on its behalf) any requests for such
extensions.  Except for Liens of non-delinquent advalorem real or personal
property Taxes, to the Knowledge of the Seller, there are no Liens on any of the
assets of the Company with respect to Taxes.
 
(iv)           There is no dispute or claim concerning any liability for Taxes
with respect to the Company for which notice has been provided, or which, to the
Knowledge of the Seller, is asserted or threatened.
 
(d)           Compliance with Laws.  To the Knowledge of the Seller, (i) the
Company is in compliance in all material respects with each Law that is or was
applicable to the Company or to the conduct or operation of the Business or the
ownership, development, or operation of the Company Oil and Gas Properties, (ii)
no event has occurred or circumstance exists that (with or without notice or
lapse of time, or both) (x) may constitute or result in a violation by the
Company of, or a failure on the part of the Company to comply with, any Law, or
(y) may give rise to any obligation on the part of the Company to undertake, or
to bear all or any portion of the cost of, any remedial action of any nature,
and (iii) the Company has not received any notice or other communication
(whether written or oral) from any Governmental Authority or any other Person
regarding (x) any actual, alleged, possible, or potential violation of, or
failure to comply with, any Law, or (y) any actual, alleged, possible, or
potential obligation on the part of the Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.
 
(e)           Litigation.  There is no actual pending Litigation (i) that has
been commenced by or against the Company or that otherwise relates to or may
affect the Business, or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, this
Agreement or the Transaction.  To the Knowledge of the Seller, no such
Litigation has been threatened.
 


Membership Interest Purchase Agreement Page 15

 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Company Oil and Gas Properties.  Schedule 1 contains an accurate
and complete list and description of the Company assets as of the Effective
Date.  To the Knowledge of the Seller, the Company owns all of the Company
assets free and clear of all Liens other than Permitted Encumbrances and the
Lien held by the Edsels pursuant to the Pledge Agreement.  All leases that are
included in the Company Oil and Gas Properties are, to the Knowledge of the
Seller, in full force and effect and the parties thereto are in compliance in
all material respects with their obligations thereunder.  To the Knowledge of
the Seller, all operations by third-parties on or in respect of the Company
assets have been conducted in accordance with good oil and gas industry
practices and in compliance in all material respects with all applicable Laws.
 
3.6           Misleading Statements.  No representation or warranty by the
Seller in this Agreement or in any written statement or certificate furnished or
to be furnished to the Buyer pursuant to this Agreement or in connection with
the Transaction, when taken together, contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements made not misleading.
 
3.7           Brokers, Finders, etc.  All negotiations relating to this
Agreement and the Transaction have been carried on without the participation of
any Person acting on behalf of the Seller or the Company in such manner as to
give rise to any valid claim against the Buyer for any brokerage or finder’s
commission, fee, or similar compensation.  The Seller agrees to, and does
hereby, indemnify the Buyer and its Affiliates from and against any and all
claims, liabilities, or obligations with respect to all fees, commissions, or
expenses asserted by any Person on the basis of any act, statement, agreement,
or commitment alleged to have been made by the Seller with respect to any such
fee, commission, or expense.
 
ARTICLE FOUR

 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to the Seller as follows:
 
4.1           Organization, Existence, and Good Standing.  The Buyer is a
corporation duly organized, validly existing, and in good standing under the
Laws of the State of Texas.
 
4.2           Authority for Agreements.  The Buyer has the requisite legal power
and authority to execute and deliver this Agreement and the other Transaction
Documents executed or to be executed by the Buyer, to perform the obligations of
the Buyer hereunder and thereunder, and to consummate the Transaction, all of
which have been duly authorized and approved by all necessary company action and
for which no Consent of any Person or Governmental Authority is required that
has not been obtained, and no filing with or other notification to any Person or
Governmental Authority is required that has not been properly completed.  This
Agreement and the other Transaction Documents executed or to be executed by the
Buyer constitute (or when executed, will constitute) the valid and legally
binding obligations of the Buyer, enforceable in accordance with their
respective terms, subject only to the application of Debtor Relief Laws and
general principles of equity.
 


Membership Interest Purchase Agreement Page 16

 
 
 

--------------------------------------------------------------------------------

 
 
4.3           No Conflicts.  The execution and delivery of this Agreement and
the other Transaction Documents executed or to be executed by the Buyer and the
consummation of the Transaction does not and will not contravene, conflict with,
or result in any violation of or default under any provision of the
Organizational Documents of the Buyer, or any resolution adopted by the members
or the board of managers of the Buyer, or any mortgage, indenture, lease,
members’ agreement, loan or credit agreement, or other Contract, applicable Law,
or Governmental Approval applicable to the Buyer.  No Governmental Approval is
required on the part of the Buyer in connection with the execution and delivery
of this Agreement and the other Transaction Documents executed or to be executed
by the Buyer or in connection with the consummation of the Transaction.  The
execution, delivery, and performance of this Agreement and the other Transaction
Documents executed or to be executed by the Buyer and the consummation of the
Transaction by the Buyer do not require the Consent of any creditor of the Buyer
or of any other Person, other than such Consents as have been, or prior to the
Closing will be, obtained.
 
4.4           Litigation.  There is no Litigation to which the Buyer is, or is
threatened to be, a party pending or, to the Knowledge of the Buyer threatened
that involves or could involve the validity of this Agreement or of any action
taken or to be taken by the Buyer in connection with this Agreement or the
Transaction.
 
4.5           Knowledge and Access to Information.  The Buyer (a) has conducted
a due diligence investigation of the Company and the Business sufficient, in the
judgment of the Buyer, to reach an informed decision concerning the Transaction
and its decision to proceed with the Transaction, (b) has been solely
responsible for its due diligence investigation, and its analysis, concerning
the merits and risks attributable to its purchase of the Seller Interest, (c) is
not relying, and has not relied, on any information, analysis, or assessment
provided at any time to the Buyer by the Seller or Representatives of the Seller
in connection with the Buyer’s purchase of the Seller Interest, (d) has had
sufficient access to the records and properties of the Company and the Business,
in connection with its due diligence investigation and otherwise, to reach an
informed decision concerning the Transaction and its decision to proceed with
the Transaction, and (e) possesses full and complete information, knowledge, and
awareness of the Company and the Business, including, but without limitation,
the properties, financial condition, operations, and prospects of the
Company.  The Buyer accepts all risks, including all financial risks, associated
with the purchase and ownership of the Seller Interest and the operation of the
Company and the Business conducted by the Company.  In furtherance of the
foregoing, the Buyer confirms that, except as expressly provided in this
Agreement, the Seller has made no representations whatsoever concerning the
financial condition, operations, and prospects of the Company and the Business
conducted by the Company and that the Buyer possesses or has had ample
opportunity to acquire all information about the financial condition,
operations, and prospects of the Company and the Business conducted by the
Company as it desired. Buyer promptly will notify the Buyer in writing of the
occurrence of any Breach of any covenant of the Seller in this Article Four.
 
ARTICLE FIVE

 
COVENANTS OF THE SELLER
 
5.1           No Solicitation.  From the Effective Date to the Closing Date (or
the earlier termination of this Agreement in accordance with the terms hereof),
the Seller will not solicit or encourage any
 


Membership Interest Purchase Agreement Page 17

 
 
 

--------------------------------------------------------------------------------

 
 
inquiries or proposals for, or enter into any substantive discussions with
respect to, the acquisition of the Seller Interest.
 
5.2           Notification.  Between the Effective Date and the Closing Date,
the Seller promptly will notify the Buyer in writing if the Seller becomes aware
of any fact or condition that causes or constitutes a Breach of any of the
Seller’s representations and warranties as of the Effective Date, or if the
Seller becomes aware of the occurrence of any fact or condition that would
(except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty had such representation or
warranty been made as of the time of the occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in any Schedule
if such Schedule were prepared on or as of the date of the occurrence or
discovery of any such fact or condition, the Seller promptly will deliver to the
Buyer a supplement to, or amendment of, such Schedule specifying such
change.  During the same period, the Seller promptly will notify the Buyer in
writing of the occurrence of any Breach of any covenant of the Seller in this
Article Five or of the occurrence of any event that makes, or may make, the
satisfaction of the conditions contained in Article Eight impossible or
unlikely.
 
5.3           Reasonable Efforts.  Between the Effective Date and the Closing
Date, the Seller will use commercially reasonable efforts to cause the
conditions contained in Article Eight to be satisfied.
 
5.4           Delivery of Documents and Other Papers; Proprietary Data, Record
Retention.
 
(a)           At the Closing, the Seller will deliver to the Buyer all Documents
and Other Papers relating to the Seller Interest in the possession of the
Seller.
 
(b)           In the event and for so long as any Party is contesting or
defending against any Litigation asserted by a third-Person (including any
Governmental Authority) in connection with (i) any transaction contemplated by
this Agreement or (ii) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction on or prior to the Closing Date involving the Business, the other
Party will to the extent reasonably practicable cooperate with the contesting or
defending Party and its counsel in the contest or defense, and provide such
testimony and access to its books and records as shall be necessary in
connection with the contest or defense, all at the sole cost and expense of the
contesting or defending Party (except to the extent the contesting or defending
Party is entitled to indemnification therefor under Article Seven); provided,
that nothing herein requires any Party to retain any books and records other
than in the Ordinary Course of Business of such Party or as otherwise required
or contemplated by this Agreement or applicable Laws.
 
(c)           At the Closing, the Seller will use its best efforts to deliver to
the Buyer, the Edsel Release, the High Plains Release, the Certificate of
Shareholders Consent, and the UCC Termination Statement.
 
5.5           Further Assurances.  At Closing the Seller will execute,
acknowledge, and deliver, or cause to be executed, acknowledged, and delivered,
to the Buyer such instruments of transfer, assignment, and conveyance, and other
documents, in form and substance satisfactory to the Buyer, as will be necessary
to vest in, or assure, the Buyer all Right, title, and interest in and to the
Seller Interest, free and
 


Membership Interest Purchase Agreement Page 18

 
 
 

--------------------------------------------------------------------------------

 
 
clear of all Liens other than Permitted Liens (including the release of all
Liens of record), and will use its best efforts to cause to be taken such other
action as the Buyer at any time reasonably may require to more effectively
implement and carry into effect the Transaction.
 
5.6           Nondisclosure of Confidential Information.  Except as required by
law, the Buyer and Seller agree that, from and after the Closing Date, the
Seller will hold in confidence and will not directly or indirectly at any time
reveal, report, publish, disclose, or transfer to any Person other than the
Buyer any Confidential Information of the Company, the Buyer, or Affiliates of
the Company or the Buyer known to or in the possession of the Seller, or utilize
any of such Confidential Information for any purpose.  In the event that the law
requires a disclosure, then the party required to disclose shall notify the
other of the timing and nature of such disclosure as soon as practically
possible.
 
5.7           Tax Returns for 2011.  The Seller will file or cause to be filed
on a timely basis such Tax Returns, and pay such Taxes, that are required to be
filed by, or paid with respect to, the Company, pursuant to applicable Laws, for
the year ending December 31, 2011.
 
ARTICLE SIX

 
COVENANTS OF THE BUYER
 
6.1           Governmental Approvals.  As promptly as practicable after the
Effective Date, the Buyer will make all filings required by Law to be made by it
to consummate the Transaction.  Between the Effective Date and the Closing Date,
the Buyer will (a) cooperate with the Seller with respect to all filings that
the Seller elects to make or is required by Law to make in connection with the
Transaction and (b) cooperate with the Seller in obtaining all Consents required
to be obtained by or on the part of the Seller in order to consummate the
Transaction.
 
6.2           Access to Tax Information.  After the Closing Date and for a
period of five years thereafter, the Buyer will, and will cause the Company to,
consult in good faith and cooperate fully with the Seller and the Seller’s
accountants and other Representatives regarding Tax matters related to the
period preceding the Closing and will cause the Company to make available to the
Seller and any Governmental Authority, as may be reasonably requested by the
Seller, all information, records, and documents relating to Tax liabilities or
potential Tax liabilities of the Seller for the period preceding the Closing.
 
6.3           Confidentiality.  The Buyer acknowledges that the information
concerning the Company and the Business received or to be received prior to the
Closing Date by the Buyer pursuant to and in connection with this Agreement is
Confidential Information and for its use only, and the Buyer will refrain from
reproducing, disclosing, or disseminating such information to any Persons other
than its Representatives and their respective employees, Affiliates, agents, and
attorneys unless the Seller or the Company has made such information available
to the public generally or is required by Governmental Authority to disclose
such information publicly.  If this Agreement is terminated and the Transaction
is not consummated, the Buyer will return to the Seller all Confidential
Information of the Company, in tangible form, in the possession of the Buyer at
the date of termination.
 


Membership Interest Purchase Agreement Page 19

 
 
 

--------------------------------------------------------------------------------

 
 
6.4           Reasonable Efforts.  Between the Effective Date and the Closing
Date, the Buyer will use its commercially reasonable efforts to cause the
conditions contained in Article Eight to be satisfied.
 
ARTICLE SEVEN

 
INDEMNIFICATION
 
7.1           Survival.  All representations and warranties of the Parties in
this Agreement or any other Transaction Document will survive the Closing and
will expire on the last day of the Applicable Period; provided, that the
Fundamental Representations will survive beyond the end of the Applicable Period
for the applicable statute of limitations; and all covenants and obligations of
the Parties in this Agreement or any other Transaction Document will survive the
Closing.
 
7.2           Indemnification by the Seller.  The Seller hereby agrees to
indemnify, defend, and hold harmless the Buyer and the Buyer’s Representatives,
owners, controlling Persons, and Affiliates (collectively, the “Buyer
Indemnified Parties”) from and against, and to pay to the Buyer Indemnified
Parties the amount of, all Damages arising, directly or indirectly, from,
asserted against, or incurred by reason of, resulting in any manner from, or
relating in any manner to:
 
(a)           any Breach by the Seller of any representation or warranty made by
the Seller in this Agreement or any other Transaction Document;
 
(b)           any Breach by the Seller of any covenant or obligation of the
Seller in this Agreement or any other Transaction Document; or
 
(c)           any claim by any Person for any brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with the Seller in connection with
the Transaction.
 
7.3           Indemnification by the Buyer.  The Buyer hereby agrees to
indemnify, defend, and hold harmless the Seller and the Seller’s
Representatives, owners, controlling Persons, and Affiliates (collectively, the
“Seller Indemnified Parties”) from and against, and to pay to the Seller
Indemnified Parties the amount of, all Damages arising, directly or indirectly,
from, asserted against, or incurred by reason of, resulting in any manner from,
or relating in any manner to:
 
(a)           any Breach by the Buyer of any representation or warranty made by
the Buyer in this Agreement or any other Transaction Document;
 
(b)           any Breach by the Buyer of any covenant or obligation of the Buyer
in this Agreement or any other Transaction Document; or
 
(c)           any claim by any Person for any brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such Person with the Buyer in connection with
the Transaction.
 


Membership Interest Purchase Agreement Page 20

 
 
 

--------------------------------------------------------------------------------

 
 
7.4           Limitation of Damages; Materiality.
 
(a)           Limitations.  An Indemnifying Party will be liable for Damages
only to the extent of the net amount of Damages.  The net amount of Damages will
be the gross amount of Damages reduced by the aggregate value or amount of any
money, other assets, or properties (including proceeds of insurance, related
claims, cross claims, counterclaims, and the like and any material federal,
state, local, or foreign Tax benefits calculated on a net after-Tax effect for
any loss, expense, or damage based upon the Tax calculation) actually realized
or received by the Indemnified Party in connection therewith; provided, however,
in no event will the Indemnified Party’s acceptance of any money, other assets,
or properties as partial compensation or indemnification from any source for the
amount of its Damages prevent the Indemnified Party from seeking compensation or
indemnification from any source for the rest of the entire amount of its
Damages.  Except as provided in Section 7.4(b), an Indemnified Party will be
entitled to all Damages from an Indemnifying Party to which such Indemnified
Party is entitled under this Article Seven without limitation.
 
(b)           Materiality.
 
(i)           The Buyer Indemnified Parties will not be entitled to assert any
claim for indemnification under Section 7.2(a) with respect to Breaches of
representations and warranties made or given by the Seller unless and until all
indemnifiable Damages suffered by the Buyer Indemnified Parties, in the
aggregate, exceed a deductible amount of $100,000.00, and then only to the
extent of all indemnifiable Damages in excess of such amount.
 
(ii)           The Seller Indemnified Parties will not be entitled to assert any
claim for indemnification under Section 7.3(a) with respect to breaches of
representations and warranties made or given by the Buyer unless and until all
indemnifiable Damages suffered by the Seller Indemnified Parties, in the
aggregate, exceed a deductible amount of $100,000.00, and then only to the
extent of all indemnifiable Damages in excess of such amount.
 
(iii)           The Seller will not have any obligation to indemnify the Buyer
Indemnified Parties from and against indemnifiable Damages attributable to the
Breach of any representation or warranty made or given by the Seller in this
Agreement or any other Transaction Document in excess of an aggregate ceiling of
an amount equal to the lesser of that portion of the Purchase Price actually
paid prior to the date on which a claim for indemnification hereunder is made or
$2,000,000.00 (after which point the Seller will not have any obligation to
indemnify the Buyer Indemnified Parties from and against such further Damages),
except (and notwithstanding the foregoing limitation) that there will be no
limit to the amount of indemnifiable Damages for which the Seller will be
responsible to the Buyer Indemnified Parties to the extent all or any portion of
the Damages suffered by the Buyer Indemnified Parties are attributable to
fraudulent acts or omissions, intentional misrepresentations, intentional
concealment of a material matter, intentionally wrongful actions or omissions,
or criminal conduct on the part of the Seller.
 
(iv)           The Buyer will not have any obligation to indemnify the Seller
Indemnified Parties from and against indemnifiable Damages attributable to the
Breach
 


Membership Interest Purchase Agreement Page 21

 
 
 

--------------------------------------------------------------------------------

 
 
of any representation or warranty made or given by the Buyer in this Agreement
or any other Transaction Document in excess of an aggregate ceiling of an amount
equal to the lesser of 25% of that portion of the Purchase Price actually paid
prior to the date on which a claim for indemnification hereunder is made or
$2,000,000.00 (after which point the Buyer will not have any obligation to
indemnify the Seller Indemnified Parties from and against such further Damages),
except (and notwithstanding the foregoing limitation) that there will be no
limit to the amount of indemnifiable Damages for which the Buyer will be
responsible to the Seller Indemnified Parties that are attributable to
fraudulent acts or omissions, intentional misrepresentations, intentional
concealment of a material matter, intentionally wrongful actions or omissions,
or criminal conduct on the part of the Buyer.
 
(v)           The provisions of this Section 7.4(b) are not intended to, and
shall not have any effect on, any claims for indemnification related to (i) the
Breach by a Party of any covenant or agreement of such Party contained in this
Agreement or any other Transaction Document or (ii) any claim for Damages
asserted against a Party by any third-party, regardless of the basis for such
third-party claim.
 
7.5           Conditions of Indemnification.
 
(a)           If any claim or demand for which an Indemnifying Party would be
liable to an Indemnified Party hereunder is asserted against or sought to be
collected from an Indemnified Party by a third-Person, the Indemnified Party
will promptly notify the Indemnifying Party of such claim or demand, specifying
the nature of such claim or demand and the amount or the estimated amount
thereof to the extent then feasible (which estimate will not be conclusive of
the final amount of such claim or demand) (the “Claim Notice”).  The
Indemnifying Party will then have 45 Business Days from the date on which the
Claim Notice is given (the “Notice Period”) to notify the Indemnified Party (i)
whether or not the Indemnifying Party disputes the liability to the Indemnified
Party hereunder with respect to such claim or demand, and (ii) notwithstanding
such dispute, whether or not the Indemnifying Party desires, at its sole cost
and expense, to defend the Indemnified Party against such claim or demand.
 
(b)           Pending the resolution of any dispute by the Indemnifying Party of
its liability with respect to any such claim or demand, such claim or demand
will not be settled without the prior written consent of the Indemnified Party,
which consent will not be unreasonably withheld, delayed, or conditioned.
 
(c)           If the Indemnifying Party notifies the Indemnified Party within
the Notice Period that it desires to defend the Indemnified Party against such
claim or demand, then, except as hereinafter provided, the Indemnifying Party
will have the right to defend the Indemnified Party by appropriate proceedings,
which will be promptly settled or prosecuted to a final conclusion in such a
manner as to avoid any risk that the Indemnified Party will become subject to
liability for any other matters; provided, however, that the Indemnifying Party
will not, without the prior written consent of the Indemnified Party, consent to
the entry of any judgment against the Indemnified Party or enter into any
settlement or compromise that does not include, as an
 


Membership Interest Purchase Agreement Page 22

 
 
 

--------------------------------------------------------------------------------

 
 
unconditional term thereof, a release by the claimant or plaintiff of the
Indemnified Party (such release to be in form and substance satisfactory to the
Indemnified Party) from all liability in respect of such claim or demand.  The
Indemnifying Party will be entitled to select legal counsel for the defense of
such claim or demand, with the approval of the Indemnified Party, which approval
will not be unreasonably withheld, delayed, or conditioned.  If the Indemnified
Party desires to participate in, but not control, any such defense or settlement
of such claim or demand, it may do so at its sole cost and expense, and in such
event, the Indemnified Party and its counsel will be provided access to all such
files, records, and other materials as the Indemnified Party may request in
order to assure its ability to participate.  If, in the reasonable judgment of
the Indemnified Party, any such claim or demand or the litigation or resolution
of any such claim or demand involves an issue or matter that could have a
Material Adverse Effect on the business, operations, assets, properties, or
prospects of the Indemnified Party, including the administration of any Tax
returns and responsibilities under Tax Laws of the Indemnified Party, then the
Indemnified Party will have the Right to control the defense or settlement of
any such claim or demand, and the costs and expenses of such defense or
settlement will be included as part of the indemnification obligations of the
Indemnifying Party hereunder; provided, however, that the Indemnified Party will
not settle any such claim or demand without the prior written consent of the
Indemnifying Party (which consent will not be unreasonably withheld, delayed, or
conditioned).  If the Indemnified Party should elect to exercise such Right to
control the defense or settlement, the Indemnifying Party will have the Right to
participate in, but not control, the defense or settlement of such claim or
demand at its sole cost and expense.
 
(d)           If the Indemnifying Party elects not to defend the Indemnified
Party against such claim or demand, whether by not giving the Indemnified Party
timely notice as provided above or otherwise, then the amount of any such claim
or demand (together with all fees and expenses, including attorneys’ fees,
incurred by the Indemnified Party as a consequence of the Indemnifying Party’s
failure to defend the Indemnified Party), or if the same be defended by the
Indemnified Party, then that portion thereof as to which such defense is
unsuccessful, will conclusively be deemed to be a liability of the Indemnifying
Party hereunder, unless the Indemnifying Party disputes its liability to the
Indemnified Party hereunder.
 
(e)           If the Indemnified Party shall have a claim against the
Indemnifying Party hereunder that does not involve a claim or demand being
asserted against or sought to be collected from it by a third-Person, the
Indemnified Party will promptly send a Claim Notice with respect to such claim
to the Indemnifying Party.  If the Indemnifying Party does not notify the
Indemnified Party within the Notice Period that it disputes such claim, the
amount of such claim will conclusively be deemed a liability of the Indemnifying
Party hereunder.
 
7.6           Payment of Indemnity.  Upon determination of liability under
Section 7.2 or Section 7.3, and subject to the limitations set forth in Section
7.4 and Section 7.5, the appropriate Indemnifying Party will pay to the
appropriate Indemnified Party the amount of all Damages payable in respect of
the claim giving rise to such liability within 20 Business Days after the
determination of the amount of such Damages attributable to such claim, and the
Indemnifying Party will be subrogated to the Rights of the Indemnified Party
against any Person with respect to the subject matter of such claim.
 


Membership Interest Purchase Agreement Page 23

 
 
 

--------------------------------------------------------------------------------

 
 
7.7           Expiration of Indemnification Rights.  Except as otherwise
expressly provided in this Section 7.7 or elsewhere in this Agreement, the
Rights of the Indemnified Parties to indemnification under Section 7.2 or
Section 7.3, as applicable, will expire and be of no further effect after the
last day of the Applicable Period, and accordingly no Indemnified Party may seek
indemnification under this Agreement after the last day of the Applicable
Period.  The foregoing notwithstanding, none of the provisions set forth in this
Agreement, including but not limited to the provisions contained in this Section
7.7, shall be deemed to limit the time period during which a claim based on a
Party’s fraudulent acts, fraudulent omissions, criminal conduct, or acts of
intentional wrongdoing, may be brought.
 
7.8           Indemnification Rights Exclusive.  The Indemnification Rights of
the Parties (and the Indemnified Parties) under this Article Seven are the
exclusive Rights of each Party (and each Indemnified Party) for monetary damages
or in equity, or otherwise, for any Breach of this Agreement; provided that a
Party, at its election, may seek injunctive or similar relief for the breach of
a covenant contained in Article Five or Six, as applicable, on the part of the
other Party.
 
ARTICLE EIGHT
 
CONDITIONS PRECEDENT
 
8.1          Conditions to Obligations of Each Party.  The obligations of the
Seller and the Buyer to consummate the Transaction will be subject to the
fulfillment on or prior to the Closing Date of the conditions set forth in
Section 2.3 (including the delivery of all documents, certificates, and
instruments, described therein) and to the conditions set forth in this Article
Eight.
 
8.2           Conditions to Obligations of the Buyer.  The obligation of the
Buyer to consummate the Transaction will be subject to the fulfillment (or
waiver by the Buyer) on or prior to the Closing Date of the following additional
conditions:
 
(a)           The representations and warranties of the Seller contained in
Article Three shall be true and correct on and as of the Effective Date and
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though made on and as of the Closing Date, except as
affected by the Transaction.  The Seller shall have duly performed and complied
in all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date.  The Seller will have delivered to the Buyer a Seller Closing Certificate,
dated the Closing Date, to the effect set forth above in this Section 8.2(a).
 
(b)           All company and other proceedings of the Company in connection
with the Transaction contemplated by this Agreement, and all documents and
instruments incident thereto, shall be reasonably satisfactory in substance and
form to the Buyer, and the Buyer shall have received all such documents and
instruments, or copies thereof, certified if requested, in respect of such
company and other proceedings as may be reasonably requested by the Buyer.
 
(c)           All Consents, if any, of any Governmental Authority or any other
Person that are required in connection with the Transaction shall have been duly
obtained and shall be effective
 


Membership Interest Purchase Agreement Page 24

 
 
 

--------------------------------------------------------------------------------

 
 
on and as of the Closing Date.  No stop order enjoining the consummation of the
Transaction shall have been issued and no proceedings for such purpose shall be
pending or, to the Knowledge of the Seller and the Buyer, threatened by or
before any Governmental Authority.  At the time of the Closing, the sale of the
Seller Interest to the Buyer shall be legally permitted by all Laws to which the
Seller and the Buyer are subject.  Moreover, no Litigation shall have been
instituted or threatened before any Governmental Authority that challenges the
validity or legality of the Transaction.
 
8.3           Conditions to Obligations of the Seller.  The obligation of the
Seller to consummate the Transaction shall be subject to the fulfillment (or
waiver by the Seller) on or prior to the Closing Date of the following
additional conditions:
 
(a)           The representations and warranties of the Buyer contained in
Article Four shall be true and correct on and as of the Effective Date and shall
be true and correct in all material respects on and as of the Closing Date with
the same effect as though made on and as of the Closing Date, except as affected
by the Transaction.  The Buyer shall have duly performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by it prior to or on the Closing Date.  The
Buyer shall have delivered to the Seller a Buyer Closing Certificate, dated the
Closing Date and signed by an authorized officer of the Buyer, to the effect set
forth above in this Section 8.3(a).
 
(b)           All company and other proceedings of the Buyer in connection with
the Transaction, and all documents and instruments incident thereto, shall be
reasonably satisfactory in substance and form to the Seller, and the Seller
shall have received all such documents and instruments, or copies thereof,
certified if requested, in respect of such company and other proceedings as may
be reasonably requested by the Seller.
 
(c)           All Consents, if any, of any Governmental Authority or any other
Person that are required in connection with the Transaction shall have been duly
obtained and shall be effective on and as of the Closing Date.  No stop order
enjoining the consummation of the Transaction shall have been issued and no
proceedings for such purpose shall be pending or, to the Knowledge of the Seller
and the Buyer, threatened by or before any Governmental Authority.  At the time
of the Closing, the sale of the Seller Interest to the Buyer shall be legally
permitted by all Laws to which the Seller and the Buyer are subject.  Moreover,
no Litigation shall have been instituted or threatened before any Governmental
Authority that challenges the validity or legality of the Transaction.
 
ARTICLE NINE

 
TERMINATION
 
9.1           Termination.  This Agreement and the Transaction may be terminated
on or before the Closing Date as follows:
 
(a)           By the mutual written agreement of the Buyer and the Seller;
 


Membership Interest Purchase Agreement Page 25

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           By the Buyer if a Breach of any provision of this Agreement has
been committed by the Seller and such Breach has not been waived by the Buyer;
 
(c)           By the Seller if a Breach of any provision of this Agreement has
been committed by the Buyer and such Breach has not been waived by the Seller;
 
(d)           By the Buyer if any of the conditions to the obligations of the
Buyer set forth in Section 2.3 or Section 8.2 has not been satisfied as of the
Closing Date (other than through the failure of the Buyer to comply with the
Buyer’s obligations under this Agreement) and the Buyer has not waived such
condition on or before the Closing Date;
 
(e)           By the Seller if any of the conditions to the obligations of the
Seller set forth in Section 2.3 or Section 8.3 has not been satisfied as of the
Closing Date (other than through the failure of the Seller to comply with the
Seller’s obligations under this Agreement) and the Seller has not waived such
condition on or before the Closing Date; or
 
(f)           By the Buyer or the Seller, if the Transaction has not been
consummated by February 1, 2012, for any reason other than a Breach by the
terminating Party.
 
9.2           Effect of Termination.  Each Party’s Right of termination under
Section 9.1 is in addition to any other Rights it may have under this Agreement
or otherwise, and the exercise of a Right of termination will not be deemed to
be an election of remedies.  If this Agreement is terminated pursuant to Section
9.1, all further obligations of the Parties under this Agreement will terminate;
provided, however, that if this Agreement is terminated by either Party because
of the Breach of this Agreement by the other Party, or because one or more of
the conditions of the terminating Party’s obligations under this Agreement is
not satisfied as a result of the other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s Right to pursue all
legal or equitable remedies will survive such termination unimpaired.
 
9.3           Notice of Termination.  The Parties may exercise their respective
Rights of termination under Section 9.1 by the delivery of written notice of
termination to the other Party at any time prior to the completion of the
Closing.
 
 


Membership Interest Purchase Agreement Page 26

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE TEN
 
MISCELLANEOUS
 
10.1           Expenses.  Except as set forth below in this Section 10.1, the
Seller, on the one hand, and the Buyer, on the other hand, will bear its
respective expenses, costs, and fees (including, without limitation, attorneys’
fees) in connection with the Transaction, including the preparation,
negotiation, and execution of this Agreement and the other Transaction Documents
and compliance herewith and therewith, whether or not the Transaction is
consummated.  In the event of termination of this Agreement, the obligation of
each Party to pay its own expenses will be subject to any Rights of such Party
arising from a Breach of this Agreement by the other Party.
 
10.2           Severability.  If any provision of this Agreement is inoperative
or unenforceable for any reason, such circumstance will not have the effect of
rendering the provision in question inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.  The
invalidity of any one or more phrases, sentences, clauses, paragraphs, Sections,
or Subsections of this Agreement will not affect the remaining portions of this
Agreement.
 
10.3           Notices.  All notices, requests, demands, and other
communications made in connection with this Agreement must be in writing and
will be deemed to have been duly given when delivered by (a) first-class,
registered, or certified mail, return receipt requested, postage prepaid, or (b)
transmitted by courier, hand delivery, or facsimile, addressed to the respective
Parties as follows:
 
 
If to the Buyer:
Colonial Royalties, LLC

 
777 Main Street, Suite 1400

 
Fort Worth, TX 76102

 
Attn:  Kelly Rogers

 
Facsimile:

 


 
If to the Seller:
Circle Star Energy Corp.

 
 
919 Milam Street, Suite 2300

 
 
Houston, TX 77002

 
 
Attn: S. Jeffrey Johnson

 
 

 
 


Membership Interest Purchase Agreement Page 27

 
 
 

--------------------------------------------------------------------------------

 


Any notice that is addressed and mailed in the manner herein provided will be
conclusively presumed to have been given to the Party to which it is addressed
and will be deemed effective at the close of business, local time of the
recipient, on the third day after the date it is so placed in the mail.  Any
notice that is delivered by courier, hand delivery, or facsimile shall be deemed
given at the time of actual receipt.  However, if an attempt to give notice by
facsimile transmission fails because of any problem with the recipient’s
designated facsimile number or facsimile equipment, such notice will
nevertheless be considered to have been received at the time such transmission
was attempted if it is also sent that day by guaranteed overnight delivery to
the recipient for receipt on the following day and received on such following
day.  In any case, such notices, requests, demands, and other communications
will be sent to such other addresses as either Party will notify the other by
notice given in the manner described above.
 
10.4           Headings.  The headings contained in this Agreement are for
purposes of convenience only and will not affect the meaning or interpretation
of this Agreement.
 
10.5           Entire Agreement.  This Agreement, including the Exhibits and
Schedules appended hereto, constitutes the entire agreement and supersedes all
prior agreements and understandings, whether written or oral, between or among
the Parties with respect to the subject matter hereof.
 
10.6           Counterparts; Signature Pages.  This Agreement may be executed in
any number of counterparts, each of which will be deemed an original and all of
which will together constitute one and the same instrument.  Any signature page
delivered by facsimile machine or electronic mail (including any pdf format)
shall be binding to the same extent as an original signature page.  Any Party
that delivers a signature page by facsimile machine or electronic mail agrees to
deliver promptly upon request an original counterpart signature page to any
Party that makes such request.
 
10.7           Governing Law; Venue.
 
(a)           Governing Law.  THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT
IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN THE STATE
OF TEXAS, AND THE LAWS (OTHER THAN CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF TEXAS AND OF THE UNITED STATES OF AMERICA SHALL GOVERN THE RIGHTS AND
DUTIES OF THE PARTIES AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT.
 
(b)           Venue.  The Buyer and the Seller hereby irrevocably submit to the
jurisdiction of the courts of the State of Texas and the Federal courts of the
United States of America located in Tarrant County, Texas solely in respect of
the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement and hereby waive, and agree not to
assert, as a defense in any action, suit, or proceeding for the interpretation
or enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit, or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may
 


Membership Interest Purchase Agreement Page 28

 
 
 

--------------------------------------------------------------------------------

 
 
not be appropriate or that this Agreement or any of such documents may not be
enforced in or by said courts, and the Parties hereto irrevocably agree that all
claims with respect to such action proceeding will be heard and determined in
such a Texas State or Federal court.  The Buyer and the Seller hereby consent to
and grant any such court jurisdiction over the person of such Parties and over
the subject matter of any such dispute.
 
10.8           Binding Effect.  This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.
 
10.9           Assignment.  This Agreement will not be assignable by either
Party hereto without the prior written consent of the other Party hereto, which
consent will not be unreasonably withheld.
 
10.10           No Third Party Beneficiaries.  Nothing in this Agreement will
confer any Rights upon any Person other than the Parties hereto (and the
Indemnified Parties, to the extent provided in Article Seven), and their
respective successors and permitted assigns.
 
10.11           Amendment; Waivers.  No amendment, modification, or discharge of
this Agreement, and no waiver hereunder, will be valid or binding unless set
forth in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge, or waiver is sought.  Neither the waiver by
any of the Parties hereto of a Breach of any of the provisions of this
Agreement, nor the failure by any of the Parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any Right
hereunder, will be construed as a waiver of any other Breach of a similar
nature, or as a waiver of any of such provisions or Rights hereunder.
 
10.12           Time of the Essence.  With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
 
10.13           Negotiated Transaction.  The provisions of this Agreement were
negotiated by the Parties hereto, and this Agreement will be deemed to have been
drafted by all of the Parties hereto.
 
10.14           Attorney’s Fees.  In the event that either Party is required to
obtain the services of an attorney in order to enforce any Right or obligation
under this Agreement or any other Transaction Document, the prevailing Party
shall be entitled to recover reasonable attorney’s fees and court costs from the
other Party.
 
10.15          Waiver of Conflict of Interest.  Seller, its’ officers directors
and employees hereby do waive any conflict of interest by virtue of, or arising
out of, the legal representation provided by Kelly Rogers to High Plains Energy,
LLC, Jeff Johnson, or any other entity related to the officers, directors and/or
employees of Seller.
 
10.16          Adjustment to Cash Flow, Revenue and Account
Distribution.  Notwithstanding any of the hereinabove:  Seller and Buyer do
hereby agree that the Cash Flow during the month of January, 2012 shall be held,
accounted for, and distributed according to the agreement between Seller and
James Edsel.  In the event that the January, 2012 Cash Flow is distributed to
Seller, then Seller shall immediately pay to Buyer that January Cash Flow to
Buyer.
 
[Signature Page Follows]
 


Membership Interest Purchase Agreement Page 29

 
 
 

--------------------------------------------------------------------------------

 
 
 

  THE SELLER:       CIRCLE STAR ENERGY CORP.       By:          Printed Name:  
      Title:             THE BUYER:       COLONIAL ROYALTIES, LLC       By:    
  Printed Name:       Title:

 
 




Membership Interest Purchase Agreement Page 30

 
 
 

--------------------------------------------------------------------------------

 